Citation Nr: 1534392	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), evaluated at 70 percent disabling prior to October 17, 2014.

2.  Entitlement to service connection for traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than PTSD.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with an evaluation of 70 percent effective August 27, 2007.  An October 2014 rating decision increased the Veteran's evaluation for PTSD to 100 percent effective October 17, 2014.

In January 2012, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for April 20, 2015.  In a March 2015 statement, the Veteran's representative requested that the hearing be cancelled.  Therefore, the request for a hearing is considered withdrawn.

The issues of entitlement to service connection for a traumatic brain injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by disability that most nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

Effective August 27, 2007, the criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's PTSD was granted an initial rating of 70 percent disabling from August 27, 2007, and his evaluation was subsequently increased to 100 percent disabling from October 17, 2014, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Further, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Veteran's last day of employment was June 30, 2008.  However, the Veteran's employer reported that the Veteran did not work due to illness from June 2007 to June 2008, and was released after being absent for one year due to health problems.

The Veteran was afforded a VA examination for PTSD in August 2008.  The examiner noted that he Veteran talked about what he wanted, when he wanted and his attempt to redirect the Veteran to answer the evaluation questions was often to no avail.  The Veteran's mood was agitated, his thoughts were racing, his thoughts were preoccupied with one of two topics, he exhibited ruminations and paranoid ideation.  He also reported persistent delusions, persistent auditory and visual hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, fair impulse control, and no episodes of violence.  His memory was mildly impaired.  His GAF score was 48.  The examiner determined there was total occupational and social impairment due to PTSD signs and symptoms.  

The Veteran was afforded an examination for mental disorders (except PTSD and eating disorders) in July 2009.  His speech was pressured, his attitude toward the examiner was attentive, his affect was blunted, mood was agitated, he was easily distracted and had a short attention space, he was intact to person and place, but not intact to time as he was unsure of the exact date.  His thought process showed rambling and tangentiality and he had a preoccupation with one or two topics and ruminations.  He reported sleep impairment and visual hallucinations.  He reported obsessive/ ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, and poor impulse control but no episodes of violence.  His remote and recent memory were impaired.  His GAF score was 48.  The examiner determined that there was total occupational and social impairment due to mental disorder signs and symptoms.

His September 2009 VA examination showed that he was oriented to person, time, and place, and showed improvement in his speech, attention, thought process, thought content, and judgment, and memory, with no hallucinations, no homicidal or suicidal thoughts, good impulse control.  The Veteran continued to show obsessive/ ritualistic behavior and experience panic attacks.  His GAF was 45 and the examiner determined that he did not have total occupational and social impairment.  

VA treatment records from 2009 show continued reports of panic attacks.  In November 2009, the Veteran's private treating physician, Dr. Uskavitch, determined that the Veteran was incapable of even "low stress" jobs due to chronic anxiety and depression.

The Veteran submitted affidavits from his friend, mother, and cousin in January 2011.  The affidavits confirmed the Veteran's symptoms such as being paranoid, irritable, easily angered, and having a poor memory, short temper, short attention span, trouble concentrating, anxiety attacks, and suicidal ideations.  They also confirmed that he had poor hygiene, stayed at home every day and seldom left the house, did not like to be around people, had trouble doing simple tasks around the house, got disoriented, and argued with his wife on a daily basis.  

VA treatment records from 2010 through September 2014 show that the Veteran continued to receive treatment for PTSD.  The RO increased the Veteran's evaluation for PTSD to 100 percent effective October 17, 2014.

Following a review of the evidence of record, the Board finds that an initial 100 percent rating is warranted throughout the appeal.  Both the August 2008 and July 2009 VA examiners determined that the Veteran had total occupational and social impairment due to mental disorder.  Likewise, the Veteran's private treating physician, Dr. Uskavitch, determined that the Veteran was incapable of even "low stress" jobs due to chronic anxiety and depression and the Veteran was not able to work due to illness throughout the appeal period.  The Veteran exhibited several symptoms of total and social occupational impairment, including persistent delusions and hallucinations, homicidal and suicidal thoughts, disorientation to time, and impairment in thought processing.


ORDER

Effective August 27, 2007, an initial rating of 100 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

I.  Traumatic Brain Injury

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue. 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he was hit in the head with a shovel in service in 1994, lost consciousness, and was dazed and confused after.  He reported that he received no treatment on-site other than a cursory evaluation and he has sufferance from headaches, dizziness, clumsiness, insomnia, personality change, light and noise sensitivity, and memory loss since then.  

The service treatment records did not show evidence that the Veteran was hit in the head with a shovel during service or that a traumatic brain injury occurred in service.  

In an April 2009 VA treatment record, a VA physician diagnosed a traumatic brain injury and determined that, given that the Veteran sustained head trauma, concussion, disturbance in social function; and his ongoing symptoms of memory impairment, headache, dizziness, intellectual impairment, concentration difficulty, fatigue, insomnia, irritability, depression, and personality change; there was conclusive evidence for mild traumatic brain injury with postconcussion syndrome/ postconcussional disorder.

VA treatment records show diagnoses of post concussion syndrome and trigeminal neuralgia and complaints headaches and atypical facial pain. 

The Board finds that there is sufficient indication of a current disability that may be associated with the Veteran's active service to trigger the duty to provide a VA examination.  McLendon.  Therefore a remand is necessary to obtain a medical opinion as to whether any current TBI disability is related to service.

II.  TDIU

The Veteran has been unable to work since June 2007.  The Veteran's service-connected PTSD is evaluated as 100 percent disabling.  A Veteran may not receive a TDIU and a 100 percent rating for the same disability.  The United States Court of Appeals for Veterans Claims (Court), however, has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

There is a pending service connection claim for a traumatic brain injury.  Given VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities, without consideration of his PTSD.  As such, these issues are inextricably intertwined and adjudication of the TDIU claim also must be deferred pending adjudication of the Veteran's claim for service connection for a traumatic brain injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his traumatic brain injury and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of (1) his injury in-service, and/or (2) the onset and/or recurrence of his TBI symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any TBI disability found to be present.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:  

a. Determine whether there is a current TBI disability present.  

b. State whether it is at least as likely as not that any diagnosed TBI disability is related to or had its onset during the Veteran's service.

The examiner must acknowledge the Veteran's account of being hit in the head with a shovel in service in 1994.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


